DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Claims 10-11 cite a computer software program product having computer software program code.  The computer software program code is not embedded in a non-transitory computer readable medium.  It is noted that the computer software program code’s functionality cannot be realized without a computer readable medium.  Thus, the computer software program code is treated as non-statutory functional descriptive material (MPEP 2106.01.I).
Regarding claim(s) 10-11, the computer-readable recording medium covers both non-transitory tangible media and transitory propagating signals.  As such, these claims are drawn to signals per se and are not directed to tone of the statutory categories of invention (See MPEP 2106.01).
It is noted that a non-transitory computer readable medium that would permit the functionality of the program to be realized, would be directed to a product and be within a statutory category of invention.  Since Applicant’s computer-readable medium covers both non-transitory tangible media and transitory propagating signals, amending the claims to add the limitation “non-transitory” would typically not raise the issue of new matter.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.  
Under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to a process, machine (claim 1 of a system), or manufacture which are statutory categories. 
However, evaluating claim 1, under at Step 2A, Prong One, the claim is directed to the judicial exception of an Abstract idea using the groupings of a mathematical relationship and mental process.  The limitations include:
predicts a risk value of a disease based on medical checkup data for a medical examinee;
sets a reduction target for the risk value of the disease, and sets a plurality of second factors constituting search targets among a plurality of first factors relating to the disease and a search range for each of the second factors; and 
searches, by using a predetermined search method, in the search range for each of the second factors, for a target value candidate of each of the second factors so that the risk value of the disease is brought close to the reduction target.
Next, Step 2A, Prong Two evaluates whether additional elements of the claim “integrate the abstract idea into a practical application” in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception. The claim does not recite additional elements that integrate the judicial exception into a practical application.  This judicial exception is not integrated into a practical application because the remaining elements amount to no more than general purpose computer components programmed to perform the abstract ideas. As set forth in the 2019 Eligibility Guidance, 84 Fed. Reg. at 55 “merely include[ing] instructions to implement an abstract idea on a computer” is an example of when an abstract idea has not been integrated into a practical application.  Therefore, the claims are directed to an abstract idea. 
At Step 2B, consideration is given to additional elements that may make the abstract idea significantly more.  Under Step 2B, there are no additional elements that make the claim significantly more than the abstract idea.  Therefore the claims are found to be patent ineligible.  
The elements of “memory” and “hardware processor” are recited at a high level of generality and are recited as performing generic computer functions routinely used in computer applications. Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system (Alice Corp. Pty. Ltd. v. CLS Bank Int’l 573 U.S. __, 134 S. Ct. 2347, 110 U.S.P.Q.2d 1976 (2014)).
The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea itself.
	Dependent claim(s) 2-9 when analyzed individually and as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) amount to significantly more than the judicial exception.
	The additional limitations of claims 2-9 are merely extensions of abstract ideas with no additional elements or include only generic elements.
	The limitations have been considered individually and as a whole and do not amount to significantly more than the abstract idea.	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
target search unit in claims 8 and 10, described in paragraphs [0015] of the printed publication and interpreted as a hardware processor connected to the memory;
a prediction unit in claim 10 described in paragraphs [0015] of the printed publication and interpreted as a hardware processor connected to the memory;
a setting unit in claim 10, described in paragraphs [0015] of the printed publication and interpreted as a hardware processor connected to the memory.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the number of candidate searches” but it is not clear whether this is “a target value candidate” of claim 1.

	


Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 10-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Publication 2020/0111574 (Hosein).
	
Regarding claim 1, Hosein discloses a healthcare support system configured by a computer comprising a memory and a hardware processor connected to the memory (“system and method assess risks for cardiovascular disease” [0001], Processor 202, ROM 206, RAM 208), wherein the hardware processor: 
predicts a risk value of a disease based on medical checkup data for a medical examinee (“Certain embodiments may relate generally to assessing risks for cardiovascular disease, based on genetic, environmental, and behavioral risk factors” [0050], FIG 3); 
sets a reduction target for the risk value of the disease ( “a reduced level of CVD by the treatment and control of the risk factor” [0056] “Risk prediction is defined as actions directed to avoid illness and promoting health so as to reduce the need for secondary and tertiary healthcare. The modifiable (e.g. cholesterol, weight, blood pressure) and non-modifiable (e.g. age, sex, family history) risk factors have been used to create risk prediction algorithms in order to determine a 10-year risk of having a CVD event” [0068]) , and sets a plurality of second factors constituting search targets among a plurality of first factors relating to the disease and a search range for each of the second factors (“The modifiable (e.g. cholesterol, weight, blood pressure) and non-modifiable (e.g. age, sex, family history) risk factors have been used to create risk prediction algorithms” [0068]); and 
searches, by using a predetermined search method, in the search range for each of the second factors, for a target value candidate of each of the second factors so that the risk value of the disease is brought close to the reduction target (“forward LR binary logistic regression was performed in SPSS v.21 for the sample population on nineteen variables (See Table 9). The final logistic regression model obtained ten predictors to discriminate between the CVD and Non-CVD groups” [0122], Table 9).

Regarding claim 2, Hosein discloses the system above, and further discloses healthcare support system according to claim 1, wherein the hardware processor comprises: 
a calculation formula that adds together a first loss and a second loss using fixed weighting, the first loss being calculated from the difference between a current risk value and a risk value constituting the reduction target, and the second loss being calculated from the difference between an examination value for each of the second factors and the target value candidate of each of the second factors, the hardware processor searches for the target value candidate of each of the second factors for which a third loss obtained using the calculation formula is equal to or less than a preset threshold value (“LinRisk scores were computed using the following algorithm from the logistic regression. A histogram was plotted in order to establish the ranges that were clearly Non-CVD participants, clearly CVD participants and the range that had a mix of Non-CVD and CVD participants (i.e. Non-Differentiating range). LinRisk and was computed as follows:

    PNG
    media_image1.png
    163
    398
    media_image1.png
    Greyscale

Where, if the participant was female, married, a smoker, had a presence of high cholesterol, a presence of atrial fibrillation, a presence of high blood pressure or a presence of a family history of CVD, they were given a value of 1, and absence of all other categories were given a value of 0” [0124], [0125]).

Regarding claim 3, Hosein discloses the system above, and further discloses the calculation formula comprises a normalization parameter configured to normalize the value of each of the second factors (“The profile classification assigned to an individual is then suitably used to determine the appropriate risk factors to be used in determining the individual's cardiovascular disease risk assessment. In one embodiment, the profile classification data is analyzed by a risk factor profile component 110 to determine risk factors and associated risk weights to be used in the risk assessment. Based on the specific profile classification assigned to the individual, the risk factor profile component 110 selects the appropriate risk factors to be included in the risk assessment. The risk factor profile component 110 also determines a risk weight to be assigned to each selected risk factor, generating a risk factor profile for the individual” [0081]).

Regarding claim 4, Hosein discloses the system above, and further discloses the calculation formula comprises an individual parameter configured to reflect an individual intention regarding a plurality of items relating to lifestyle (“determines, by the risk factor profile component, based on the profile classification data, at least one individual risk factor and associated risk factor weight to be included in the personalized CVD risk assessment, and generates a personalized risk factor profile for the individual [0010] “FIG. 3 illustrates both the classical risk factors and the new risk factors associated with cardiovascular disease. Most CVDs can be prevented by addressing modifiable risk factors such as smoking, unhealthy diet and physical inactivity, hypertension, and dyslipidaemia. Risk factors have been used to estimate the onset of both non-fatal and fatal cardiovascular events through the calculation of a risk score” [0059]).

Regarding claim 5, Hosein discloses the system above, and further discloses the hardware processor ends the search processing if the number of candidate searches using the predetermined search method reaches a preset number (“FIG. 7 illustrates example risk scores from a discriminant analysis model according to the present disclosure using 12 significant predictor variables from a sample population for non-cardiovascular disease participants and cardiovascular disease participants”  [0032] where each tally in a population is a candidate)

Regarding claim 6, Hosein discloses the system above, and further discloses the predetermined search method includes a random method (“The decision tree algorithm (CHAID) cross-validated the sample model by randomly splitting the sample into two, where one set of participants (Training) were used to develop the model and another set of participants were used to test the model (Test)” [0120]

Regarding claim 10, Hosein discloses a recording medium storing a program executed by a computer, the program being configured to cause the computer (“system and method assess risks for cardiovascular disease” [0001], Processor 202, ROM 206, RAM 208), to operate as: 
a prediction unit that predicts a risk value of a disease based on medical checkup data for a medical examinee (“Certain embodiments may relate generally to assessing risks for cardiovascular disease, based on genetic, environmental, and behavioral risk factors” [0050] FIG 3); 
a setting unit that sets a reduction target for risk value of the disease factors ( “a reduced level of CVD by the treatment and control of the risk factor” [0056] “Risk prediction is defined as actions directed to avoid illness and promoting health so as to reduce the need for secondary and tertiary healthcare. The modifiable (e.g. cholesterol, weight, blood pressure) and non-modifiable (e.g. age, sex, family history) risk factors have been used to create risk prediction algorithms in order to determine a 10-year risk of having a CVD event” [0068])  and sets a plurality of second factors constituting search targets among a plurality of first factors relating to the disease and a search range for each of the second (“The modifiable (e.g. cholesterol, weight, blood pressure) and non-modifiable (e.g. age, sex, family history) risk factors have been used to create risk prediction algorithms” [0068]); and 
a target search unit that searches, by using a predetermined search method, in the search range for each of the second factors, for a target value candidate of each of the second factors so that the risk value of the disease is brought close to the reduction target (“forward LR binary logistic regression was performed in SPSS v.21 for the sample population on nineteen variables (See Table 9). The final logistic regression model obtained ten predictors to discriminate between the CVD and Non-CVD groups” [0122], Table 9)..
Regarding claim 11, Hosein discloses the recording medium above, and further disclose a calculation formula that adds together a first loss and a second loss using fixed weighting, the first loss being calculated from the difference between a current risk value and a risk value constituting the reduction target, and the second loss being calculated from the difference between an examination value for each of the second factors and the target value candidate of each of the second factors, and the target search unit searches the target value candidate of each of the second factors in which a third loss obtained using the calculation formula is equal to or less than a preset threshold value (“LinRisk scores were computed using the following algorithm from the logistic regression. A histogram was plotted in order to establish the ranges that were clearly Non-CVD participants, clearly CVD participants and the range that had a mix of Non-CVD and CVD participants (i.e. Non-Differentiating range). LinRisk and was computed as follows:

    PNG
    media_image1.png
    163
    398
    media_image1.png
    Greyscale

Where, if the participant was female, married, a smoker, had a presence of high cholesterol, a presence of atrial fibrillation, a presence of high blood pressure or a presence of a family history of CVD, they were given a value of 1, and absence of all other categories were given a value of 0” [0124], [0125]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0111574 (Hosein) in view of US Publication 2016/0283686 (Hu).

Regarding claim 7, Hosein discloses the system above but does not explicitly disclose the predetermined search method includes Bayesian method.
	However, a like reference Hu teaches “Training patient data 102 and individual patient data 104 are input to predictive models 106, which includes multiple types of predictive models (decision trees, logistic regression, Bayesian networks, random forests, etc.). Predictive models 106 are trained on the similar patient cohort and used to provide more robust estimates of the important risk factors that discriminate between the cases and controls. Thus, predictive models 106 select and rank individual patient specific risks to generate individual risk factors 108” [0021] 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the healthcare system of Hosein to use Bayesian methods as taught by Hu, to accurately determine risk.

Claim(s) 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2020/0111574 (Hosein) in view of US Publication 2008/0183499 (Tarkka). 

Regarding claim 8, Hosein discloses the system above but does not explicitly disclose the hardware processor presents the target value for each of the second factors which is obtained as a search result by a target search unit.
	Howver, a like reference Tarkka teaches “BMI <25-29 as a target” [FIG 4B].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to modify the healthcare system of Hosein to use target values as taught by Tarkka, to accurately determine risk.

Regarding claim 9, the combination of Hosein and Tarkka discloses the system above and further Tarkka teaches the hardware processor presents a current risk value predicted from the medical checkup data and a post-reduction risk value so as to enable comparison between the risk values ( FIG 4B assigns weighted values to BMI of 0.5, 1.0 and 1.5 which enables comparison).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y LIAO whose telephone number is (303)297-4241. The examiner can normally be reached Monday - Friday 10AM ET - 7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.Y.L/Examiner, Art Unit 2864 

/MOHAMED CHARIOUI/Primary Examiner, Art Unit 2857